Citation Nr: 0716618	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  95-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston- 
Salem, North Carolina which declined to reopen previously 
denied claims of service connection for back, headache and 
gastrointestinal disorders.  

In a May 1997 decision, the Board reopened the veteran's 
claims and remanded the claims for additional development.  
After further development of the claims, in July 1999, the 
Board rendered an unfavorable decision.  The veteran appealed 
the Board's July 1999 decision to the United States Court of 
Appeals for Veterans Appeals (Court).

In a March 2001 order, the Court vacated and remanded the 
Board's June 1999 decision for further action.  After 
additional development of the claims was accomplished, the 
Board, in August 2002, denied the claims of entitlement to 
service connection for chronic headaches and a chronic back 
disorder.  In that decision, the Board indicated that it was 
undertaking additional development of the gastrointestinal 
claim, and that a separate decision would be issued upon 
completion of that Board-ordered development pursuant to the 
authority granted in 38 C.F.R. § 19.9 (a) (2).  

The veteran appealed the August 2002 Board decision to the 
Court.  In the Court's March 2003 Order, the Court vacated 
and remanded the issues of entitlement to service connection 
for chronic headaches and a chronic back disorder to the 
Board for readjudication.  In October 2003, the Board 
remanded the two issues for further development, and noted 
that the gastrointestinal issue was being developed.  In 
September 2005, the Board denied the claims of service 
connection for back and headache disorders.  The veteran 
appealed the September 2005 Board decision with respect to 
the issue of a back disorder to the Court.  The veteran 
specifically abandoned the headache claim.  In the Court's 
February 2007 order, based on a Joint Motion for Remand, the 
Court vacated and remanded the issue of entitlement to 
service connection for a back disorder to the Board for 
readjudication.  The Order also directed the Board to address 
the issue of service connection for a gastrointestinal 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required to comply with the Joint Motion which 
formed the basis for the February 2007 Court Order.  The 
Joint Motion provided as follows:  

...the Board did not supply an adequate rationale for 
its decision to deny service connection for a low 
back disorder when it did not explain how it 
arrived at the conclusion that this disorder 
preexisted service.  The Board neither determined 
whether or not Appellant's disability was noted at 
the time of entrance into service nor did it find 
that the medical evidence showed that it clearly 
and unmistakably preexisted service or was 
aggravated therein.  See 38 U.S.C. §§ 1111, 1153 
(2006).  Appellant is entitled to an adequate 
explanation why his service connection claim was 
denied, and BVA did not provide him with one.  
38 U.S.C. § 7104 (d)(1) (2006); Allday v. Brown, 7 
Vet. App. 517, 527, (1995); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  

The Board was directed to determine whether the presumption 
of soundness attached to the veteran's low back disorder, and 
if so determine whether the presumptions of soundness and 
aggravation were rebutted, using the correct standard of 
review.  

The parties to the joint motion also agreed that the Board 
had not addressed the issue of service connection for a 
gastrointestinal disorder since it directed development of 
that issue in 2002.  The Board notes that due to regulatory 
changes, it is no longer permitted to undertake such informal 
development.  Therefore, this claim is remanded for 
additional action.  

In written argument to the Board received in May 2007, the 
veteran's attorney representative requests that the back and 
gastrointestinal claims be remanded to the RO/AMC so that 
examinations may be conducted.  Noting that the veteran 
failed to report for a VA examination scheduled in October 
2004 for his back, the attorney explained that the veteran, 
who has a history of cognitive problems, became lost on his 
way to the examination.  

The Board also notes that a VCAA notice sent in March 2004 
and an October 2004 notice regarding an examination, were 
sent to different addresses.  The Board agrees that 
examination with a medical opinion could be helpful to these 
claims.  However, it is the veteran's responsibility to 
report for examination and to cooperate in the development of 
the claims, and there are consequences for failure to report 
for a VA examination scheduled in conjunction with a claim 
for service connection.  38 C.F.R. § 3.655 (2006).  The 
veteran is instructed that the "duty to assist" the veteran 
in the development of facts pertinent to his claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran must be prepared to meet his obligations 
by cooperating with VA's efforts to acquire all medical 
evidence supporting a claim.  Olson v. Principi, 3 Vet. App. 
480 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Based on the above-noted 
directives, and in light of the VCAA duties assigned to VA, 
the Board finds that remand is required.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Furthermore, two recent Federal Circuit Court of 
Appeals decisions regarding prejudicial error in VCAA 
notification must also be complied with when VA is informing 
the veteran.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes adequate notice 
of the need to submit evidence in support 
of his claims, as well as an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should also 
be consistent with See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

2.  The AMC/RO should arrange for the 
veteran to undergo appropriate VA 
examinations to determine the nature and 
extent of his claimed back and 
gastrointestinal disorders.  Any 
indicated studies should be undertaken, 
to include, if desirable, x-rays, and all 
manifestations of current disability 
should be described in detail.  The 
veteran's entire claims file, to include 
the veteran's service medical records, 
along with a copy of this remand, must be 
made available to examining physicians 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiners.  The examination reports 
are to be incorporated in the claims 
file.  

Back disorder:  Following review of the 
claims file, including the service 
medical records, and examination of the 
veteran, the physician is to offer 
opinions as to: a) whether it is at least 
as likely as not that any currently 
diagnosed back disorder is etiologically 
related to any back disorder treated 
while the veteran was in service; b) if 
there is a nexus between current findings 
and service, whether it is at least as 
likely as not that any back disorder 
treated while the veteran was in service 
pre-existed service; c) if the back 
condition pre-existed service, was the 
pre-service condition permanently 
aggravated during service and, if so, the 
degree of permanent aggravation; and d) 
if there is no nexus between current back 
findings and service, the earliest 
manifestation of such currently diagnosed 
back condition.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a report. 

Gastrointestinal disorder:  Following 
review of the claims file, including the 
service medical records, and examination 
of the veteran, the examiner is to offer 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed gastrointestinal disorder is 
etiologically related to his military 
service.  All examination findings, along 
with the complete rationale for each 
conclusion reached and opinion expressed, 
should be set forth in a report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
claims folder.   The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and attorney-
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

